DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14 is objected to because of the following informalities:  On line 1, the phrase “a display control system for display a virtual object” is incorrect and should be changed to “a display control system for displaying a virtual object”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the structural object" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It should be noted line 11 recites the limitation “a structural object”, however, "the structural object" in line 9 lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4 and 11-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nidaira et al. (US 2020/0402310, hereinafter Nidaira), in view of Yasuda Koji (JP 2013-196492, hereinafter Koji), and further in view of Schwarz et al. (US 2018/0046245, hereinafter Schwarz).
Regarding claim 1, Nidaira teaches a display terminal including a display ([0023]:  As shown in FIG. 1, the virtual object display system 1 includes a space information acquisition unit 20 as a space detection unit that acquires real space information indicating a real space (i.e., real world), a display device 30 that displays an image, and the virtual object display control device 10 that makes the display device 30 display the image … The virtual object display control device 10 is a device capable of executing a virtual object display control method), the display terminal comprising: 
a color image camera (RGB camera) configured to acquire a color image of a predetermined photographing range ([0024]: The image capturing unit 21 is, for example, a color camera (referred to also as an “RGB camera”) that acquires a color image); 
a distance image camera (depth camera) configured to acquire a distance image of the photographing range ([0024]: The depth detection unit 22 is, for example, a depth camera (referred to also as a “camera with a depth sensor”) having a function of detecting the depth (deepness) of a real object); and 
a display control unit (virtual object display control device 10 comprising a recognition unit 110 and a display control unit 120,fig. 3) configured to display a virtual object on the display ([0023]:  As shown in FIG. 1, the virtual object display system 1 includes a space information acquisition unit 20 as a space detection unit that acquires real space information indicating a real space (i.e., real world), a display device 30 that displays an image, and the virtual object display control device 10 that makes the display device 30 display the image … The display device 30 displays an image of a real object and an image of a virtual object, for example. The image of the virtual object is an AR image), 
the display control unit (virtual object display control device 10 comprising a recognition unit 110 and a display control unit 120,fig. 3) including: 
a space recognition unit (recognition unit 110 including a space recognition unit 111 and real object recognition unit 112) configured to use the color image and the distance image to generate a three-dimensional map of a structural object existing within the photographing range ([0028]: a recognition unit 110 that receives the image information A1 on the real space and the depth information A2 on the real object as the real space information; [0029]: The recognition unit 110 includes, for example, a space recognition unit 111 that receives the image information A1 on the real space (i.e., object space), performs a recognition process for recognizing at which position in the real space the real object exists, and supplies the result of the process to the display control unit 120 and a real object recognition unit 112 that receives the depth information A2 on the real object, performs a recognition process for recognizing what the real object is, and supplies the result of the process to the display control unit 120. The real object recognition unit 112 may output data in which the real object has been replaced with a model of the real object (i.e., previously stored image information). The model of the real object, as previously stored image information, may be image information on a desk, a chair or the like, or a typical three-dimensional shape such as a cylinder, a rectangular prism, a triangular pyramid or a sphere); 
a display data generation unit (the display control unit 120, fig. 3) configured to generate display data (occluding object judgment information indicating the occluding object) in which a region of the virtual object behind the structural object (an occluding real object hiding a portion or whole of the virtual object displayed in the real space) in a line-of-sight direction (viewpoint) is specified as a rear region (portion of the virtual object hidden by the real object 311 such as hatched region 314 as shown in fig. 2), based on the three-dimensional map and real space placement position data of the virtual object to be displayed ([0027]: FIG. 2 is a diagram schematically showing a positional relationship between a position 91 of a viewpoint of an observer 90 and a real object 311. The real object 311 can exist as an occluding object that hides a virtual object. When the real object 311 exists in the real space, the observer 90 cannot view an image of the virtual object displayed in a region (hatched region) 314 hidden by the real object 311 from the position 91 of the viewpoint; [0030]: The display control unit 120 includes a viewpoint position judgment unit 121 that judges the position 91 of the viewpoint of the observer 90 based on the real space information supplied from the recognition unit 110 and a real object judgment unit 122 that judges the position and the shape of the real object 311 based on the real space information supplied from the recognition unit 110. The viewpoint position judgment unit 121 calculates the position 91 of the viewpoint of the observer 90 observing the virtual object displayed in the real space based on position information received from the space recognition unit 111 and generates viewpoint position information indicating the position of the viewpoint. The real object judgment unit 122 is an occluding object judgment unit that calculates the position of an occluding object hiding the virtual object displayed in the real space based on real object information received from the real object recognition unit 112 and generates occluding object judgment information indicating the occluding object; [0034]: the whole or part of the virtual object is hidden by the real object as viewed from the position of the viewpoint).
Nidaira does not explicitly teach a display correction unit configured to correct the display data and display the display data as corrected on the display, the display correction unit being configured to correct the display data so as to display operation points of the rear region, and the operation points being points that accept an operation instruction with respect to the virtual object via the operation points.
Koji teaches a display correction unit (luminance calculation means, abstract) configured to correct the display data (adjust the brightness or luminance of the virtual object image as shown in fig. 9; virtual object image overlaps with an object (wall) on the display screen and also overlaps with a background on the display screen) and display the display data as corrected on the display (claimed virtual object corresponds to virtual object image of automobile V, fig. 9 and page 9 paragraph 3; claimed the structural object corresponds to real environment (wall) C, fig. 9 and page 9 paragraph 3; image data of the virtual object image behind a shield or wall corresponds to the rear region of the virtual object behind the structural object; abstract: luminance calculation means adjusts, by referring to luminance data, the luminance of a first section where the virtual object image overlaps with an object on the display screen and the luminance of a second section where the virtual object image overlaps with a background on the display screen so that the order of the magnitudes of the luminance of the object, the luminance of the background; page 9 line paragraph – page 10 paragraph 1: The projector 50 is projected to a position of intersection by forming a cross intersection of the projection line of the boundary between the background and the obstacle on the display 60 on a virtual object image brightness adjustment has been made. The virtual object image projected on the display 60, the transparent vision is established between the shield and is visually recognized as if they were behind a shield; page 15 paragraph 4: by detecting the boundary between the background that extends behind the shielding of buildings and walls included in the real environment image acquired by the imaging unit 30, the boundary position detection unit 11 indicates the position of the boundary detected to output the boundary position data; page 15 last paragraph: shield image corresponds to the rear image behind the wall C; a virtual object image V is placed in a virtual space, and display inside of a virtual space in which a structure such as a wall in a real space is reflected, wherein when the virtual object image V is placed behind a shielding object C such as a wall, a transparent view is achieved such that the virtual object image V behind the shielding object C can be seen by adjusting the brightness for every region of the virtual object image V and shield object C; therefore, the luminance or brightness for every region of the virtual object and a real structure such as a wall is adjusted for displaying the region of the virtual object behind the wall). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Koji’s knowledge of adjusting the brightness of the portion of the virtual image hidden by the real structure (wall) to display that portion as if behind the structure and modify the system of Nidaira because such a system achieves an instantaneous and intuitive transparent view without installing any camera on the back face of a shielding object (wall) or using any motion parallax (Abstract – Problem to be solved).
Schwarz teaches the display correction unit being configured to correct the display data so as to display operation points of the rear region ([0056]: a rendered virtual object may include one or more control points; the virtual object as a whole will include a plurality of control points as shown in fig. 3A, and therefore every region of the virtual object is inherently rendered to also include the control points), and the operation points being points that accept an operation instruction with respect to the virtual object via the operation points ([0056]: a user can directly interact with a virtual object control point to interact with the virtual object. In some further implementations, a selected control point of the intended target can be directly interacted with to facilitate directed interactions or modifications to the intended target based on the selected control point). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Schwarz’ knowledge of displaying and using control points of a virtual object and modify the system of Nidaira and Koji because such a system facilitates a natural or hyper-natural interaction with the virtual objects ([0056]) by dynamically selecting the most appropriate methodology for any object rendered in an immersive environment to facilitate an intuitively interactive and immersive experience ([0004]).
Claims 14 and 15 are similar in scope to claim 1, and therefore the examiner provides similar rationale to reject claims 14 and 15.
Regarding claim 3, the combination of Nidaira, Koji and Schwarz teaches the display correction unit displays all the operation points of the rear region (Koji – fig. 9 is rendered to display the virtual object image V with a portion behind the shield image C (wall) being displayed by adjusting the brightness of the virtual object image V and shield image C; Schwarz - [0056]: a rendered virtual object may include one or more control points; the virtual object as a whole will include a plurality of control points as shown in fig. 3A, and therefore every region of the virtual object is inherently rendered to also include and display the control points).
Regarding claim 4, the combination of Nidaira, Koji and Schwarz teaches the display correction unit displays an entire shape of the rear region of the virtual object (Koji – fig. 9 is rendered to display the entire virtual object image V with a portion behind the shield image C (wall) being displayed by adjusting the brightness of the virtual object image V and shield image C).
Regarding claim 11, the combination of Nidaira, Koji and Schwarz teaches wherein the display control unit superimposes the virtual object on the color image of the photographing range 41PCT/JP2018/045883acquired by the color image camera and displays the virtual object as superimposed (Nidaira - [0046]: The virtual object display system 2 shown in FIG. 9 and FIG. 10 differs from the virtual object display system 1 shown in FIG. 1 in that a display device 40 includes an image capturing unit 42 that acquires image capture information C1 as viewed from the position 91 of the viewpoint, a display screen 41, and a synthesis unit 43 that makes the display screen 41 display an image in which the image information B1 on the virtual object and display image information B2 on guidance are superimposed on the image capture information C1).
Regarding claim 12, the combination of Nidaira, Koji and Schwarz teaches the display terminal is a head mount display (Schwarz – HMD, fig. 11, fig. 12 and [0089]).
Regarding claim 13, the combination of Nidaira, Koji and Schwarz teaches the display terminal is a portable information processing device (Schwarz - fig. 12 and [0090]: a mixed-reality HMD device is also a portable information processing device).


Allowable Subject Matter
Claims 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 5-10, none of the cited prior art references of record, teach either individually or in combination, “when displaying the operation points of the rear region, the display correction unit displays the rear region as well as an additional object around the virtual object.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott et al. (US 2017/0061691) describes a method including obtaining depth data representing a real-world scene, identifying a real-world surface of the real-world scene via the depth data, obtaining volumetric image data and surface image data, the volumetric image data configured to appear as being located in a volume behind the real-world surface, receiving a user input configured to remove an area of surface image data corresponding spatially to the real-world surface, and displaying at least a portion of the volumetric image data in a region in which the area of surface image data was removed.
Nagai et al. (US 2016/0018897) describes to display a virtual object with operation points ([0104]: the area processing unit 26 sets a predetermined number of operation pointers in a predetermined position of the virtual 3D operation area. The operation pointer, for example, is displayed as in reference numerals OP1 and OP2 of FIG. 7B. When the virtual 3D operation area is set in the shape of a parallelepiped rectangle and a cube, the area processing unit 26 may set the operation pointer on each vertex; [0116]: When a selection operation of any one shape presented in the function menu is detected by the operation detection unit 25, the virtual data generation unit 24 generates the 3D area data in which the virtual 3D operation area is arranged in a position in the 3D coordinate space which is determined according to the detected position of the operation to the function menu. When a DORAYAKI-like shape illustrated in FIG. 7B is selected, specifically, the 3D area data is generated as follows. The virtual data generation unit 24 sets the start point (an operation point OP1) and the end point (an operation point OP2) in positions in the 3D coordinate space, which are determined according to the detected position of the operation to the function menu, and sets a new virtual 3D operation area having a shape (DORAYAKI-like) of an area, where two spherical bodies intersect, the two spherical bodies having the start point and the end point as each center point and each having a spherical surface including a point to which a distance from the center point is half of a straight line connecting the start point and the end point).
Jin et al. (US 2020/0394845) describes a virtual object display control device includes a recognition unit to receive real space information, a viewpoint position judgment unit to judge a position of a viewpoint of an observer, a real object judgment unit to judge a position and a shape of a real object, a virtual object display setting unit to set image information on a virtual object based on the position of the viewpoint and the position and the shape of the real object, a guidance display control unit to judge whether a guidance display is necessary based on the position of the viewpoint, the position and the shape of the real object, and the image information on the virtual object and to set image information on the guidance display when the guidance display is necessary, and a drawing unit to output the image information on the virtual object and the image information on the guidance display, wherein a guidance display judgment unit judges that the guidance display is necessary when the whole or part of the virtual object is hidden by the real object as viewed from the position of the viewpoint, for example.
Ohashi (US 2020/0118341) describes an image generating apparatus includes a rendering unit carrying out rendering of an object of a virtual space and an object of a real space and carrying out rendering of expression relating to light of the virtual space with respect to the real space to generate a computer graphics image, a superimposing unit superimposing the computer graphics image on a photographed image of the real space to generate a provisional superposition image, a chroma key generating unit generating a chroma key image through executing chroma key processing for the computer graphics image based on depth information of the photographed image of the real space, and a synthesizing unit generating a synthesized chroma key image used for being superimposed on the photographed image of the real space to generate an augmented reality image by applying a mask to the provisional superposition image by the chroma key image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612